IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BANK OF NEW YORK MELLON F/K/A             : No. 281 MAL 2017
THE BANK OF NEW YORK, AS                  :
TRUSTEE FOR THE HOLDERS OF THE            :
CERTIFICATES, FIRST HORIZON               : Petition for Allowance of Appeal from
MORTGAGE PASS-THROUGH                     : the Order of the Superior Court
CERTIFICATES SERIES FHASI 2004-7,         :
BY FIRST HORIZON HOME LOANS, A            :
DIVISION OF FIRST TENNESSEE BANK          :
NATIONAL ASSOCIATION, MASTER              :
SERVICER, IN IT'S CAPACITY AS             :
AGENT FOR THE TRUSTEE UNDER               :
THE POOLING AND SERVICING                 :
AGREEMENT,                                :
                                          :
                  Respondents             :
                                          :
                                          :
           v.                             :
                                          :
                                          :
STEVEN E. BACH AND BARBARA A.             :
BACH,                                     :
                                          :
                  Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.